DETAILED ACTION
The present application, filed on 12/29/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 12/29/2021.
Claims 1-3, 5-6, 8-14, 17-19, 21-22 and 24-26 are pending and have been considered below.

Priority
The application claims priority to provisional application 63/132,705, filed on 12/31/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the seat belt webbing, infrared compound, laser pulses (lasers), ablated surface, infrared radiation, pre-coat, carrier, electromagnetic radiation, illumination device, images of the illuminated seat belt webbing, image obtaining device, at least two images, alarm, camera image system, vehicle, occupant, at least one pattern, and pre-determined pattern must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cech (US 2018/0326944).
Regarding claim 17, Cech discloses {Figures 1-23} a method for optically monitoring operation of a seat belt webbing {20 (36, 38)}, the method comprising: illuminating the seat belt webbing with electromagnetic radiation using at least one illumination device {16}, wherein the seat belt webbing is marked with an infrared compound {“the seat belt material… composed of materials and/or augmented with an appropriate pattern such that features within the pattern have a controlled, deterministic reflectivity in the sensor wavelength region(s). For example, the seatbelt material can be coated with an interchanging pattern of high and low reflectivity materials at the selected sensor wavelength” [0048], and Par. [0058] discloses the sensor wavelength is “infrared”} and has at least one pattern {48, 50 [0055]} that reflects the electromagnetic radiation [0056]; obtaining images of the illuminated seat belt webbing {20 (36, 38)} using at least one image obtaining device {12, 14}; and analyzing the images {via 21, 27} to determine proper positioning of the seat belt webbing relative to an occupant or derive a measure of the occupant's vital signs [0065].
Regarding claim 18, Cech discloses {Figures 1-23} the pattern {48, 50} comprises a size, shape, absorptivity, or reflectivity configured to distinguish the pattern in the images [0048].  
Regarding claim 19, Cech discloses {Figures 1-23} presence in the image of a pre-determined pattern {48, 50} indicates the seat belt webbing relative to the occupant within the vehicle is properly positioned, and wherein absence in the image of the pre-determined pattern indicates the seat belt webbing relative to the occupant within the vehicle is improperly positioned {“The seat belt system provides verifying measurements computed from the 3-D coordinate system in regard to the position of the reflective patterns, the verifying measurements being formatted for comparison with expected measurements according to previously established standards presented by a classified occupant utilizing the seat belt assembly” [0009]}.  
Regarding claim 21, Cech discloses {Figures 1-23} analyzing the images comprises comparing at least two images and tracking movement of the seat belt webbing {“tracking motion across pairs of images” [0055]}.  
Regarding claim 22, Cech discloses {Figures 1-23} analyzing the seat belt webbing to determine a respiration rate of the occupant over time and determine whether the occupant has an irregular respiration rate {“respiration rate” [0065].  
Regarding claim 24, Cech discloses {Figures 1-23} triggering an alarm {“alerts or warnings to the occupant” [0055]} within the vehicle based on the positioning of the seat belt webbing relative to the occupant or the occupant's vital signs [0065].  
Regarding claim 25, Cech discloses {Figures 1-23} a method by which a camera image system {21, 27} in a vehicle {10} distinguishes between proper positioning and improper positioning of a seat belt webbing, the method comprising: marking the seat belt webbing with an infrared compound {“the seat belt material… composed of materials and/or augmented with an appropriate pattern such that features within the pattern have a controlled, deterministic reflectivity in the sensor wavelength region(s). For example, the seatbelt material can be coated with an interchanging pattern of high and low reflectivity materials at the selected sensor wavelength” [0048], and Par. [0058] discloses the sensor wavelength is “infrared”}, wherein the mark comprises at least one pattern {48, 50} that absorbs or reflects electromagnetic radiation [0056]; producing an image in response to infrared radiation [0058] reflected by the seat belt webbing {20 (36, 38)} relative to an occupant within the vehicle {10}; and distinguishing between the proper positioning and improper positioning of the seat belt webbing in the image based on the at least one pattern {48, 50 [0053]}.  
Regarding claim 26, Cech discloses {Figures 1-23} presence of a pre-determined pattern {48, 50} in the image indicates the seat belt webbing is properly positioned relative to an occupant within the vehicle, and absence of the pre-determined pattern in the image indicates improper positioning of the seat belt webbing {“The seat belt system provides verifying measurements computed from the 3-D coordinate system in regard to the position of the reflective patterns, the verifying measurements being formatted for comparison with expected measurements according to previously established standards presented by a classified occupant utilizing the seat belt assembly” [0009]}.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (WO 2020/104352) in view of May (US 10,472,742).
Regarding claim 1, Gross discloses {Figures 1-4} a method for marking a seat belt webbing {20} with an infrared compound {34 [0075]}, comprising: coating a surface of the seat belt webbing with the infrared compound {34}, wherein the infrared compound {34} increases absorptivity or reflectivity of the seat belt webbing to infrared radiation [0020].  
However, Gross does not explicitly disclose ablating a surface of the seat belt webbing by directing one or more laser pulses toward the seat belt webbing.
May teaches {Figure 7} a method for processing a “fabric based item” {12}: "Equipment 64 may be used in processing strands 12. Equipment 64 may include… a laser, light-emitting diode, or other light source (e.g., an infrared laser or infrared light-emitting diode…)” {Col. 8, lines 33-38}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the seat belt marking method disclosed by Gross to include a laser ablation step in order to “mechanically or chemically remove material from strands 12, fusible strands (e.g., applied using equipment 66) may be fused, coatings can be selectively removed, liquid polymers and other coating materials may be cured, the texture of strand 12 may be altered, or other strand modifications can be made" {Col. 8, lines 42-47}.
Regarding claim 2, Gross discloses {Figures 1-4} the seat belt webbing {20} is a woven textile [0045]. 
Regarding claim 8, Gross in view of May discloses all the aspects of claim 1. Gross further discloses {Figure 1-4} that seat belt webbing {20} has markings in a predetermined pattern {36 [0005]}. However, Gross does not explicitly disclose directing the one or more laser pulses to ablate the seat belt webbing in a predetermined pattern.
May teaches {Figure 7} "Equipment 64 may be used in processing strands 12. Equipment 64 may include… a laser, light-emitting diode, or other light source (e.g., an infrared laser or infrared light-emitting diode)…to….selectively remove” pre-coatings {Col. 8, lines 33-47}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the seat belt marking method disclosed by Gross and May to direct the one or more laser pulses to ablate the seat belt webbing in a selective (or predetermined) pattern in order to “mechanically or chemically remove material from strands 12”, selectively remove a pre-coating, alter the texture, or cure the infrared compound {Col. 8, lines 42-47}.
Regarding claim 9, Gross discloses {Figures 1-4} the infrared compound {30, 32 (34) [0060-0061]} is an infrared absorptive compound {“material that absorbs or reflects light in the infrared spectral range” [0057]}.
Regarding claim 10, Gross discloses {Figures 1-4} the infrared compound {34} is an infrared reflective compound [0020].  
Regarding claim 11, Gross teaches {Figures 1-4} the infrared compound {30, 32, (34) [0060-0061]} absorbs {via one of 30, 32} and reflects {via other of 30, 32} infrared light [0057-0058].  
Regarding claim 12, Gross teaches {Figures 1-4} coating the ablated surface of the seat belt webbing is performed by using a brush [0045], mask [0045], and/or spin coating [0061].
Regarding claim 13, Gross discloses {Figures 1-4} the infrared compound {34} is applied in a predetermined pattern to the seat belt webbing {36 [0005]}.  
Regarding claim 14, Gross in view of May discloses all the aspects of claim 1. Gross further discloses the infrared compound {34} is a paint [0045]. 
However, Gross does not explicitly disclose the infrared compound is provided in a carrier selected from vinyl printing ink, acrylic lacquer, polyurethane, or polyurethane lacquer.
May teaches {Col. 2, lines 1-9} an infrared compound {“insulator coating”} is provided in a carrier {62, 64} selected from vinyl printing ink, acrylic lacquer, polyurethane, or polyurethane lacquer {“polyvinyl formal, polyester-polyamide, …, polyurethane, and other polymers”}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the infrared paint coating disclosed by Gross and May would be provided in a carrier and selected from one of vinyl printing ink, acrylic lacquer, polyurethane, or polyurethane lacquer in order to “insulate electrical connections between conductive strands and/or between electronic components and conductive strands” and/or each infrared reflecting mark on the seatbelt {Col. 2, lines 21-30}.
10. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of May as applied to claim 1 above, and further in view of Le (CN 107284402).
Regarding claim 3, Gross in view of May discloses all the aspects of claim 1. Gross further discloses the seat belt webbing {20} is derived from {“yarn” [0024]}. However, Gross does not explicitly disclose the seat belt webbing is derived from polyamide, polyolefin, polyester, polyether, polycarbonate, polyurethane, or a combination thereof.
Le teaches {Figures 1-8} the seat belt webbing {22} is derived from “polyester, nylon, or any other material” [0058].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the seatbelt webbing material disclosed by Gross and May to be derived from polyamide, polyolefin, polyester, polyether, polycarbonate, polyurethane, or a combination thereof in order to provide a woven fabric material for infrared detection [0058-0059, 0065].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of May as applied to claim 1 above, and further in view of Cuddihy (US 2018/0272987).
Regarding claim 5, Gross in view of May discloses all the aspects of claim 1. However, Gross does not explicitly disclose the seat belt webbing comprises a pre-coat rendering the seat belt webbing waterproof.
Cuddihy teaches {Figures 1-4} a seat belt webbing {26, 50} comprises a pre-coat {“flexible waterproof non-conductive coating” [0040]} rendering the seat belt webbing waterproof.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the seat belt disclosed by Gross and May to comprise a waterproof pre-coat in order to “protect against water intrusion into the lap band” [0042].
Regarding claim 6, Gross in view of May and Cuddihy disclose all the aspects of claim 5. However, Gross does not explicitly disclose the pre-coat is a polymer elastomer, such as silicone, a polyester or polyether-based polyurethane, a polycarbonate-based polyurethane, a copolymer blend of ethylene vinyl acetate and an isocyanate, or a combination thereof.
Cuddihy teaches {Figures 1-4} a pre-coat {“flexible waterproof non-conductive coating” [0040]} rendering the seat belt webbing waterproof.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the pre coat disclosed by Gross, May, and Cuddihy would be made from a polymer elastomer, such as silicone, a polyester or polyether-based polyurethane, a polycarbonate-based polyurethane, a copolymer blend of ethylene vinyl acetate and an isocyanate, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda (US 2005/0263992) teaches an infrared reflecting coating applied along a seatbelt webbing in a predetermined pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/LAURA FREEDMAN/Primary Examiner, Art Unit 3614